EXHIBIT 10.03


 
Wakabayashi Fund LLC. [wakafund.jpg]

 
This Agreement made this February 28, 2009May 12, 2009, by and between
Wakabayashi Fund, LLC., a Japanese Limited Liability Company, whose address is
4-13-20 Mita, Minato-Ku, Tokyo Japan 108-0073, hereinafter referred to as
“WAKABAYASHI FUND” or “Consultant” and  INVO BIOSCIENCE , a Nevada corporation,
its agents, successors or assigns, hereinafter referred to as “INVO BIOSCIENCE ”
OR “Client”, whose address is 100 Cummings Center, Suite 421E Beverly, MA 01915
USA Telephone No 978.878.9505; Fax No --- Symbol: IVOB.OB
 
Whereas Consultant is in the business of providing Institutional Investor
relations Services and whereas INVO BIOSCIENCE desires to retain Consultant for
the following purposes:  For and in consideration of mutual benefits,
detriments, promises, and the cross consideration hereinafter set forth,  the
parties hereto, WAKABAYASHI FUND and INVO BIOSCIENCE, collectively “THE
PARTIES”, hereby covenant and agree as follows:
 
1.  
Services

 
WAKABAYASHI FUND is hereby engaged to provide Public Relations services
(non-exclusive) including serving as an investment banking liaison, obtaining
write ups about the company and acting as an institutional public relations
consultant for a six month period from the date hereof (the “term”).
 
2.  
Compensation

 
INVO BIOSCIENCE hereby agrees to pay WAKABAYASHI FUND for the services set forth
in Paragraph 1, the following non-refundable retainer items:

 

 
a. The issuance of 83,333 shares of common stock upfront. The said shares shall
be issued within five days after the date hereof.  Such stock cannot be issued
pursuant to an S-8 Registration    statement.  The shares are not in
contravention of Section 5 of the Securities Act of 1933 and specifically with
sections 5a and 5c there under.
 
b. WAKABAYASHI FUND will also incorporate a free look clause whereby INVO
BIOSCIENCE may request to verify our long position in INVO BIOSCIENCE's stock as
well as incorporate a proprietary restrictive clause which precludes any
liquidation of our vested stock until the termination of our contract.
 
c. INVO BIOSCIENCE shall pay consultant out-of-pocket expenses related to the
services set forth in Paragraph 1 above, subject to prior written budget
approval by INVO BIOSCIENCE



3.  
Termination of Agreement

 
This Consulting Agreement may not be terminated by either party prior to the
expiration of the term provided herein above, except as follows:
 
a. Both parties, INVO BIOSCIENCE and WAKABAYASHI FUND, LLC. have the implicit
right to cancel with 30 day written notice
b. Upon the bankruptcy or liquidation of the other party, whether voluntary or
involuntary;
c. Upon the other party taking the benefit of any insolvency law;
d. Upon the other party having or applying for a receiver appointed for either
party; and/or
e. Mutual consent of the parties.

 
  4.  
Notices

 
All notices hereunder shall be in writing and addressed to the party at the
address herein set forth, or at such other address which notice pursuant to this
section may be given, and shall be given upon the earlier of actual receipt or
three (3) business days after being mailed or delivered to such courier
service.  Any notices to be given hereunder shall be effective if executed by
and/or sent by the attorneys for THE PARTIES giving such notice and, in
connection therewith, THE PARTIES and their respective counsel agree in giving
such notice such counsel may communicate directly in writing with such party to
the extent necessary to give such notice.
 
5.  
Attorney Fees

 
In the event either party is in default of the terms or conditions of this
Consulting Agreement and legal action is initiated as a result of such default,
the prevailing party shall be entitled to recover all costs incurred as a result
of such default including reasonable attorney fees, expenses and court costs
through trial, appeal and to final dispositions.
 
6.  
Time is of the Essence

 
Time is hereby expressly made of the essence of this Consulting Agreement with
respect to the performance by THE PARTIES of their respective obligations
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
7.  
Inurement

 
This Consulting Agreement shall inure to the benefit of and be binding upon THE
PARTIES hereto and their respective heirs, executors, administrators, personal
representatives, successors, and consultant shall not assign this agreement.
 
8.  
Entire Agreement

 
This Consulting Agreement contains the entire agreement of THE PARTIES.  It is
declared by THE PARTIES that there are no other oral or written agreements or
understanding between them affecting this Agreement.  This Agreement supersedes
all previous agreements.
 
9.  
Amendments

 
This Agreement may be modified or amended provided such modifications or
amendments are mutually agreed upon and between THE PARTIES hereto and that said
modifications or amendments are made only by an instrument in writing signed by
THE PARTIES.
 
10.  
Waivers

 
No waiver of any provision or condition of this Agreement shall be valid unless
executed in writing and signed by the party to be bound thereby, and then only
to the extent specified in such waiver.  No waiver of any provision or condition
of this Agreement and no present waiver of any provision or condition of this
Agreement shall be construed as a future waiver of such provision or condition.
 
11.  
Non-Waiver

 
The failure of either party, at any time, to require any such performance by any
other party shall not be construed as a waiver of such right to require such
performance, and shall in no way affect such party’s right to require such
performance and shall in no way affect such party’s right subsequently to
require a full performance hereunder.

 
  12.  
Construction of Agreement

 
 
Each party has participated fully in the review and revision of this
Agreement.  Any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not apply in the interpretation of
this Agreement.

 
  13. 
Non-Circumvention Agreement

 
INVO BIOSCIENCE  agrees, represents and warrants hereby that it shall not
circumvent WAKABAYASHI FUND with respect to any banking or lending institution,
investment bank, trust, corporation, individual or investor specifically
introduced by WAKABAYASHI FUND to INVO BIOSCIENCE  nor with respect to any
transaction or other business opportunity proposed by, assisted with or
otherwise promoted by WAKABAYASHI FUND for the benefit of INVO
BIOSCIENCE  pursuant to the terms with WAKABAYASHI FUND for the purpose of,
without limitation, this Agreement and for a period of twelve (12) months from
the date of execution by THE PARTIES of this Agreement or the introduction to a
specific financing source.
 
14. 
Applicable Law

 

THIS AGREEMENT IS EXECUTED PURSUANT TO AND SHALL BE INTERPRETED AND GOVERNED FOR
ALL PURPOSES BY THE LAWS OF THE STATE OF NEW YORK FOR WHICH THE COURTS IN NEW
YORK CITY, NEW YORK SHALL HAVE JURISDICTION WITHOUT GIVING EFFECT TO THE CHOICE
OR LAWS OR CONFLICT OF LAWS RULES THEREOF OR OF ANY STYLE.  The parties agree
that mediation shall be used as an initial forum for the good-faith attempt to
settle and resolve any issues or disputes that may arise
 
15. 
Counterparts

 
This Agreement may be executed in a number of identical counterparts.  Each such
counterpart is deemed an original for all purposes and all such counterparts
shall, collectively, constitute one agreement, but, in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
counterpart.

 
 16.  
Facsimile

 
 
A facsimile copy of this Agreement is acceptable.

 
 
 

--------------------------------------------------------------------------------

 
 
  17. 
 Acceptance of Agreement

 
Unless both parties have signed this Agreement within ten (10) business days of
the date listed above, this Agreement shall be deemed automatically withdrawn
and terminated
 
IN WITNESS WHEREOF, THE PARTIES have set forth their hands and seal in execution
of this Consulting Agreement this 12 May 2009, by and
between:                                                                
                                                 

  INVO BIOSCIENCE       A Nevada Corporation  
Date: February 28, 2009
By:
/s/ Kathleen Karloff                                      Kathleen Karloff      
CEO          

                




 
WAKABAYASHI FUND, LLC.
      A Japanese Limited Liability Company       
Date: February 28, 2009     
By:
/s/ Tadaharu Wakabayashi                               Tadaharu Wakabayashi    
  Tadaharu Wakabayashi Fund, Director                   

 
4-13-20 Mita, Minato-ku   Tokyo, Japan 108-0073
(JP)   T:  81.03.6657.8339       F: 81.03.6657 8340    (US) T:
01.914.613.3002     F: 01.646.514.1601




 
 
 

--------------------------------------------------------------------------------

 















































